I must dissent from the majority. The crime that was committed here was of the nature of larceny by trick, fraudulent sale, or of like kind. There could be no trafficking of a controlled drug on the facts specifically presented here, as there was no controlled drug involved — and what is of greater importance, the defendant knew at the time of offering the ersatz substance for sale that it was not a controlled substance.
I have no brief for this defendant, in that he is no neophyte insofar as being in the drug scene, but we must decide any given case upon the facts before us. Here, the basic content of the substance sold to the undercover detectives was a baking soda, coffee and confectioners' sugar mixture, and known by this defendant to be such a mixture in that he had mixed it for just such a flim-flam sale.
This defendant, having been known to be familiar with heroin, knew precisely what he was selling and knew such sale was a rip-off, not an actual sale of a controlled drug.
There is no question that the statute provides that not only the sale, but also the attempted sale of a controlled substance shall be a crime. However, there was no mens rea established here for a finding of a sale of a controlled drug, or for a finding of an attempted sale of such a controlled drug. This was a completed sale of a baking soda mixure, which is not a violation of the criminal code as charged. *Page 187